

EXHIBIT 10.21


Description of Director and Named Executive Officer Compensation*


Directors


Directors who are also employees of either the Holding Company or Finlay Jewelry
receive no additional compensation for serving as members of the Board.
 
For serving as a director of the Holding Company and Finlay Jewelry during 2007,
each non-employee director received aggregate compensation at the rate of
$25,000 per year plus $1,000 for each Board meeting and each committee meeting
attended in person, and $500 for each such meeting attended by conference
telephone call, with the chairman of the Audit Committee receiving an additional
annual fee of $6,000 and the chairman of the Compensation Committee and the
chairman of the Nominating & Corporate Governance Committee each receiving an
additional annual fee of $3,000. Beginning in 2007, the Lead Independent
Director also receives an additional annual fee of $25,000.
 
Non-employee directors of the Holding Company and Finlay Jewelry will receive
compensation for Board service under the same arrangements for fiscal 2008.
 
Each non-employee director has the option, under the Holding Company’s Director
Deferred Compensation and Stock Purchase Plan (the “Director Deferred
Compensation Plan”), to defer 100% of his or her eligible director fees (which
are annual retainer fees plus any annual fees received by a participant for
services as chairperson of any committee of the Board of Directors, other than
the Lead Independent Director’s annual fee) that would otherwise be paid in cash
and receive restricted stock units (“RSUs”). The participant RSUs are awarded
and credited to the director participant’s account quarterly in an amount based
on a formula which divides the cash amount deferred by the fair market value of
a share of Common Stock on the award date, and are immediately vested. The
Holding Company also credits the participant’s account with one matching RSU,
which vests on the one-year anniversary date of the award date, for each
participant RSU purchased by the director. 
 
Named Executive Officers


The following table sets forth the annual base salaries of the Chief Executive
Officer and the four other most highly compensated executive officers of the
Holding Company for fiscal 2008, and the target bonus for each such executive
officer.
 
 
 

--------------------------------------------------------------------------------

 
 

   
Base Salary
 
Target Bonus %
 
Arthur E. Reiner
Chairman, President and Chief Executive Officer of the Holding Company and
Chairman and Chief Executive Officer of Finlay Jewelry
 
$
1,005,000
   
100
%
               
Bruce E. Zurlnick
Senior Vice President, Treasurer and Chief Financial Officer of the Holding
Company and Finlay Jewelry
 
$
310,000
   
60
%
               
Joseph M. Melvin
Executive Vice President, and Chief Operating Officer of the Holding Company and
President and Chief Operating Officer of Finlay Jewelry
 
$
452,056
   
60
%
               
Leslie A. Philip
Executive Vice President, and Chief Merchandising Officer of the Holding Company
and Finlay Jewelry
 
$
471,690
   
60
%
               
Edward J. Stein
Senior Vice President and Director of Stores of Finlay Jewelry
 
$
390,056
   
60
%



Pursuant to the terms of his employment agreement, Mr. Reiner is also entitled
to certain stock compensation.


The executive officers named above are also eligible to receive those benefits
available to all of Finlay Jewelry's senior officers, including
performance-based cash bonuses, the ability to participate in the Holding
Company's Executive Deferred Compensation and Stock Purchase Plan, supplemental
executive medical benefits, company-paid group life insurance (other than for
Mr. Reiner who is entitled to key man life insurance under the terms of his
employment agreement), as well as various other benefits available to all
full-time employees of Finlay Jewelry including, but not limited to, paid
vacation time, participation in the Holding Company's 401(k) plan and short-term
disability benefits.


*References herein to Holding Company are intended to refer to Finlay
Enterprises, Inc. and references herein to Finlay Jewelry are intended to refer
to Finlay Fine Jewelry Corporation.
 
 
 

--------------------------------------------------------------------------------

 